Citation Nr: 0924638	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for bilateral hearing loss and 
tinnitus.  The Veteran was scheduled for a Board hearing in 
March 2009 but failed to report.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence shows a left ear hearing loss 
disability at entrance into active duty service and no 
medical evidence of any aggravation during active duty 
service 

2.  The preponderance of the evidence shows no relationship 
between the Veteran's present right ear hearing loss 
disability and service.

3.  Giving the Veteran the benefit of the doubt, tinnitus 
first manifested during a period of active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

2.  The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304(b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The RO provided the appellant 
with notice in March 2006 regarding the criteria for 
assigning effective dates and disability ratings, subsequent 
to the initial adjudication.  While the second notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2007 supplemental statement of the case, following 
the provision of notice.  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and obtained a medical opinion 
as to the etiology of the hearing disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he relates to his service in the 
National Guard, specifically firing M-1 rifles during 
training exercises without ear protection.  He stated that 
his civilian job was in sales and did not involve loud noises 
like the ones he was exposed to in the service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The Veteran's September 1961 entrance examination report 
shows that he had a left ear hearing loss disability at entry 
into service.

The audiometer shows that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
35
30
LEFT
15
5
5
45
35

The Veteran also stated on his April 2005 VA examination 
report that his tinnitus began in 1955 when he was on active 
duty for training, qualifying with an M1 rifle.  Although he 
is not competent to state that he has tinnitus, he is 
certainly competent to state that he has trouble hearing, 
that he has constant ringing in his ears, and that the 
ringing began in 1955 when qualifying with the M1.  The 
existence of tinnitus can only be known as reported by the 
person who experiences it; it is not susceptible to objective 
testing.  There can be no better evidence of the existence of 
tinnitus than the statement of the person who has it.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of soundness.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  VAOGCPREC 3-2003.

The service treatment records show that the Veteran's pre-
existing left ear hearing loss was not aggravated during his 
nine months of active duty service.  There are no complaints 
or treatment concerning hearing loss in service.  The June 
1962 discharge examination shows similar findings as were 
reported on the entrance examination concerning hearing 
impairment.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
30
LEFT
5
10
10
-
25

Clinical evaluation of the ears was normal.

As the medical evidence shows that the Veteran's left ear 
hearing loss pre-existed service and was not aggravated 
therein, service connection is not warranted for left ear 
hearing loss.

Service connection also is not warranted for the right ear 
hearing loss, as there is no evidence of a current disability 
for VA purposes until the March 2005 VA examination report, 
which is 43 years after discharge from service.  Service 
connection is not warranted on a presumptive basis, as there 
is no diagnosis of a right ear hearing loss disability within 
one year of discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no medical evidence of 
continuity of symptomatology of a right ear hearing loss 
disability from service or during the 43 years before this 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The Veteran contends that his hearing loss and tinnitus 
disabilities started when he was in the Texas National Guard 
performing active duty for training.  Active military, naval, 
or air service includes any period of active duty for 
training (ACDUTRA) in which the individual was disabled from 
injury or disease, or inactive duty training (INACDUTRA) in 
which the individual concerned was disabled from injury; but 
not a disease.  See 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 
3.6(a).  

The Veteran submitted statements from fellow servicemen that 
they were not furnished any ear protection when firing the M-
1 30 caliber rifles for training.  These statements are 
accepted as credible and competent.

Two medical opinions were provided addressing the etiology of 
the Veteran's hearing loss and tinnitus disabilities.  A 
December 2004 statement from a private physician notes that 
the Veteran was evaluated in his office in November of that 
year for severe tinnitus.  The tinnitus reportedly began in 
his service in the military when he began having problems 
after firing M1's.  The Veteran now was having problems with 
his hearing and had significant noise induced hearing loss 
with decibel intensity dropping down to 75 decibels in each 
ear.  The physician found that the hearing disability was 
certainly related to the Veteran's noise exposure in the 
past.  The physician did not provide any rationale for his 
conclusion, however, and did not discuss the fact that the 
Veteran had a hearing loss disability at entrance into 
service; nor did he discuss the fact that the Veteran's 
hearing loss disability had not worsened at the time of his 
discharge from active service.  Given the absence of a 
rationale for his conclusion and the omission of key facts 
which are inconsistent with his conclusion, the Board finds 
this opinion to be of no probative value.

An April 2005 VA examination report shows the Veteran 
complained of constant tinnitus that affected his ability to 
understand speech.  He reported that he was required to fire 
M1 rifles, Car beam M30 [sic], submachine guns, and machine 
guns without hearing protection.  He also denied occupational 
noise exposure, although the examiner noted that the Veteran 
worked as a mechanic for 26 months.  He also reported a 
sporadic history of recreational noise exposure from hunting.  
The examiner stated that it was possible that the military 
noise exposure caused the tinnitus but that a review of the 
claims file revealed no complaint or treatment for tinnitus 
or any symptoms describing tinnitus.  Therefore, there was 
insufficient information to determine the etiology of the 
tinnitus without resorting to speculation.  At the conclusion 
of the opinion, however, the examiner found after reviewing 
the claims file that it was less likely than not that the 
military noise exposure caused the hearing loss and tinnitus.  
The Board accepts the examiner's conclusion that bilateral 
hearing loss did not result from active service as the 
evidence of record, which was reviewed by the examiner, 
clearly shows that the pre-existing left ear hearing loss was 
not worse at the time of discharge and there was no right ear 
hearing loss at the time of discharge.  Giving the veteran 
the benefit of the doubt, the Board does not accept the 
examiner's conclusion that tinnitus did not result from 
active service as the Veteran has stated it began during 
ACDUTRA.

Neither of the examiners specifically provided an opinion on 
whether the pre-existing left ear hearing loss was aggravated 
by the Veteran's service.  As noted above, however, the 
service treatment records show that there was no increase in 
left ear hearing loss impairment during the nine months of 
active duty service; nor is there any evidence of a right ear 
hearing loss disability until 43 years after service.  
Therefore, an additional VA medical opinion is not necessary 
in this case.

The Veteran genuinely believes that his hearing loss was 
incurred in service.  His factual recitation as to his 
exposure to acoustic trauma and experiencing hearing loss is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current right ear hearing disability or the aggravation 
of his pre-existing left ear hearing loss disability, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the evidence of record, which includes 
audiological examinations in service, which demonstrated no 
increase in severity of the hearing loss disability, and the 
fact that a current right ear disability was not shown until 
many years after service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

Giving the Veteran the benefit of any doubt, service 
connection for tinnitus is warranted.  The preponderance of 
the evidence is against the service connection claim for 
bilateral hearing loss; there is no doubt to be resolved; and 
service connection for bilateral hearing loss is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.
  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


